Title: Memorandum from William Eustis, [ca. 30 November] 1810
From: Eustis, William
To: 


[ca. 30 November 1810]
The fortifications for the defence of our maritime frontier (on the plan laid down in 1808) are, with some exceptions (or generally) completed, and furnished with the necessary ordnance. Those for the defence of the city of N. York, with the completing & repairing works at other posts, as will appear by a statement from the War Dept. will require a further time and an additional appropriation.
The improvements, in quantity and quality, which have been made in the manufactory of small arms, at the public armories, as well as at private factories, warrant additional confidence in their competency to furnish supplies to any amount which the public exigincies may require.
The exercise of The power vested in Congress by the constitution to provide for arming & organizing the Militia, has hitherto failed to produce the desired effect of rendering them an efficient force on which to rely in case of emergency. As the object of arming them is already secured by Law, it remains for the wisdom of Congress to determine whether a due & proper effect can be given to their organization by any other means than by a provision at the public expence to call into the field, a certain portion of them, for a given time, for instruction & discipline.
